Case 1:18-cv-07291-VSB-RWL Document 71 Filed 08/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------x

AVALON HOLDINGS CORPORATION,

                                             Plaintiff,
                                                                                Case No.: 1:18-cv-7291-VSB-RWL
                                 – against –

GUY GENTILE AND MINTBROKER INTERNATIONAL, LTD.,

                                             Defendants

----------------------------------------------------------------------------x


        DEFENDANTS’ NOTICE OF MOTION FOR SUMMARY JUDGMENT


        PLEASE TAKE NOTICE, that upon the Memorandum of Law in Support of

Defendants’ Motion for Summary Judgment dated August 10, 2020, the Declaration of

Danielle M. McLaughlin in Support of Defendants’ Motion for Summary Judgment dated

August 10, 2020, and all exhibits attached thereto, Defendants’ Local Rule 56.1 Statement

of Undisputed Material Facts, and upon all the papers and proceedings had herein,

Defendants Guy Gentile and Mintbroker International, Ltd. will move this court, before

the Honorable Robert W. Lehrburger, at the Daniel Patrick Moynihan United States

Courthouse for the Southern District of New York located at 500 Pearl St., New York, NY

10007-1312 on a date and at a time to be designated by the Court, for an Order pursuant to

Federal Rule of Civil Procedure 56 granting summary judgment to Defendants on the basis

that there is no genuine dispute of material fact that Defendants were not “beneficial

owners” of Plaintiff’s securities subject to Section 16(b) of the 1934 Securities Exchange

Act, as Amended, 15 U.S.C. § 78a, because they did not “trade in securities” but in traded

in “positions” in New Concept securities.
Case 1:18-cv-07291-VSB-RWL Document 71 Filed 08/10/20 Page 2 of 2


       PLEASE TAKE FURTHER NOTICE, that pursuant to Local Rule 6.1, and the

scheduling agreement consented to by this court, (ECF Doc. No. 70) Plaintiff’s opposition

papers must be filed by September 17, 2020 and Defendants’ Reply must be filed by

September 28, 2020.

       Defendants hereby respectfully request oral argument on their motion for summary

judgment.



                                                   FORD O’BRIEN LLP




                                                     /s/Danielle M. McLaughlin
                                                   Adam Ford
                                                   Robert S. Landy
                                                   Danielle M. McLaughlin
                                                   575 5th Avenue, 17th Floor
                                                   New York, NY 10017
                                                   aford@fordobrien.com
                                                   rlandy@fordobrien.com
                                                   dmclaughlin@fordobrien.com
                                                   Attorneys for Defendants Guy Gentile
                                                   and Mintbroker International, Ltd.




Dated: New York, New York
       August 10, 2020




                                            2
